REPRESENTATION OF THE CEO AND CFO REGARDING ACCOUNTANTS’ REPORTS June 20, 2007 I, John T. McDonald, herby certify that the reports and consents of BDO Seidman, LLP identical to those now on file were in the possession of Perficient, Inc. prior to the filing of its Form 10-K for the year ended December 31, 2006. /s/ John T. McDonald John T. McDonald Chairman of the Board and Chief Executive Officer Perficient, Inc. I, Paul E. Martin, herby certify that the reports and consents of BDO Seidman, LLPidentical to those now on file were in the possession of Perficient, Inc. prior to the filing of its Form 10-K for the year ended December 31, 2006. /s/ Paul E. Martin Paul E. Martin Chief Financial Officer Perficient, Inc.
